ACCEPTED
                                                                                                       01-14-00591-cv
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                12/31/2014 11:47:02 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK
                                                       In the
                                              COURT OF APPEALS
                                                     FOR THE
                                               First District of Texas                 FILED IN
                                                                                1st COURT OF APPEALS
                                                   ____________                     HOUSTON, TEXAS
                                                                               12/31/2014 11:47:02 AM
                                               NO. 01-14-00591-CV               CHRISTOPHER A. PRINE
                                                                                        Clerk
                                                 ____________

                                 JARROD DALE YOUNG, Appellant

                                                              V.

                             KATHRYN RENEE TERRAL, Appellee
                           ______________________________________

                          On Appeal from the 247th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2012-37683
                  ________________________________________________

                                   APPELLEE’S SECOND
                              AGREED MOTION TO EXTEND TIME
                                 TO FILE APPELLEE’S BRIEF




K. TERRAL – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF               PAGE 1 OF 4
                                                  NO. 01-14-00591

  JARROD DALE YOUNG,                                            §              IN THE DISTRICT COURT
    APPELLANT                                                   §
                                                                §
  V.                                                            §                247TH JUDICIAL DISTR
                                                                §
  KATHRYN RENEE TERRAL                                          §
    APPELLEE                                                    §              HARRIS COUNTY, TEXAS

         APPELLEE’S SECOND AGREED MOTION TO EXTEND TIME
                      TO FILE APPELLEE’S BRIEF

         Appellee, KATHRYN RENEE TERRAL, asks the Court to extend the time

to file its brief and respectfully shows the following:

                                              A. INTRODUCTION

1.       Appellant is JARROD DALE YOUNG; Appellee is KATHRYN RENEE

TERRAL.

2.       Appellee’s brief is due on January 2, 2015.

3.       Appellee respectfully requests an additional 30 days to file its brief, extending

the time until February 2, 2015.

4.       The parties have agreed to this motion.

                                  B. ARGUMENT & AUTHORITIES

5.       Appellee's attorney Terisa Taylor of The Law Office of Terisa Taylor, P.C.,

needs additional time to file its brief because Appellee’s attorney has an unusually

heavy docket, staff attorney on vacation, and the research, preparation, and drafting




K. TERRAL – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                   PAGE 2 OF 4
off the Appellee's brief will be disrupted by the heavy docket and absent of the staff

attorney.

6.       One extension has been granted to extend the time to file Appellee's brief.

7.       Appellee's Second Agreed Motion to Extend Time to File Appellee's Brief is

not sought for delay, but so that the interest of justice may be served.

                                                     C. PRAYER

4.       For these reasons, KATHRYN RENEE TERRAL, asks this Court to grant an

extension of time to file response to appellant’s brief.




                                                           Respectfully submitted,

                                                           The Law Office of Terisa Taylor, P.C.
                                                           917 Franklin Street, Suite 510
                                                           Houston, Texas 77002
                                                           Tel: (713) 224-9900
                                                           Fax: (713) 224-9903
                                                           Email: service@ttaylorlawoffice.net



                                                           By: /s/ Terisa Taylor
                                                               TERISA TAYLOR
                                                               SBN: 24000240
                                                               GRACE M. CRUMP
                                                               SBN: 24083482
                                                               Counsel for: Appellee




K. TERRAL – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                 PAGE 3 OF 4
                                  CERTIFICATE OF CONFERENCE

         I hereby certify that I have conferred with Melissa E. Loveless’ staff via

telephone on December 31, 2014, and she has agreed and is unopposed to this Agreed

Motion to Extend Time to File Appellee’s Brief.



                                                                               /s/ Terisa Taylor`
                                                                               TERISA TAYLOR
                                                                               GRACE M. CRUMP



                                       CERTIFICATE OF SERVICE

         I hereby certify that on the 31st day of December, 2014, a true and correct copy

of the foregoing instrument was served upon each attorney of record or party in

accordance with the Texas Rules of Civil Procedure.



                                                                               /s/ Terisa Taylor`
                                                                               TERISA TAYLOR
                                                                               GRACE M. CRUMP




K. TERRAL – APPELLEE’S AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF                        PAGE 4 OF 4